DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/448549, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the disclosure of 15/448549 does not provide support for “varying a rotational speed of the rotatable stage to cause the liquid on the substrate to be in a supercooled state before the liquid is frozen to form a solidified body on the substrate” as in claim 1.  15/448549 provides support for varying a rotational speed of the stage when the temperature reaches the set temperature to vary the internal pressure of the liquid to induce a phase transition (solidification) in the liquid film, but it does not provide support for varying the rotational speed of the stage to cause the liquid to be in a supercooled state prior to the liquid freezing on the substrate.
Accordingly, claims 1-9 are not entitled to the benefit of the prior application.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 2, “a substrate” should read “the substrate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al. (U.S. PGPub 2018/0047559).
Claim 1: Kamiya teaches a method for cleaning a substrate [paragraph 2], comprising: dispensing a liquid onto a substrate mounted on a rotatable stage [paragraphs 33, 65-66];  cooling the liquid on the substrate [paragraphs 92-98]; varying a rotational speed of the rotatable stage to cause the liquid on the substrate to be in a supercooled state before the liquid is frozen to form a solidified body on the substrate [paragraphs 98 and 114-118]; freezing the liquid on the substrate to form a solidified body [paragraphs 121-124]; and thawing [reads on “melting”] the solidified body on the substrate [paragraphs 67-72 and 129-130].

Claim 3: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches that the rotatable stage [(2), Fig. 1; paragraph 33] is disposed in a cleaning cup [(6a), Fig. 1; paragraph 75].

Claim 4: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches measuring the temperature of the liquid on the substrate during the cooling of the liquid on the substrate [paragraphs 92-98].

Claim 6: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches varying the rotational speed includes changing an acceleration of the rotation table [paragraphs 98 and 114-116] because a change in the rotational speed will result in a change in of acceleration.

Claim 8: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches cooling the solidified body on the substrate to a setpoint below a freezing point of the liquid [paragraph 120].

Claim 9: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches the liquid is deionized water [paragraph 51].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (U.S. PGPub 2018/0047559) as applied to claim 1 above, and further in view of Tomita (U.S. PGPub 2010/0132742).
Claim 2: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches the substrate can be an imprint template [paragraph 17], but it does not explicitly teach it is a nanoimprint template.  However, Tomita teaches it is known to clean nanoimprint templates [paragraph 97].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the nanoimprint template as taught by Tomita using the cleaning process of Kamiya because Kamiya teaches it is a known process for cleaning imprint templates, and a person with ordinary skill in the art has good reason to pursue the known options within their technical grasp.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (U.S. PGPub 2018/0047559).
Claim 5: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches varying the rotational speed to bring the liquid into a supercooled state [paragraphs 98 and 114-116], but it does not explicitly teach the rotational speed is increased.  However, there are a finite number of options available as to how the rotational speed can be varied in order to obtain a supercooled liquid as the rotational speed can be increased or decreased.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the rotational speed as needed in order to obtain a supercooled liquid based on the temperature measured, as a person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success of supercooling a liquid.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (U.S. PGPub 2018/0047559) as applied to claim 1 above, and further in view of Miya et al. (U.S. PGPub 2012/0175819).
Claim 7: Kamiya teaches the limitations of claim 1 above.  Kamiya teaches thawing the solidified body [paragraphs 67-72 and 129-130]; and drying the substrate [paragraphs 133-136].  Kamiya does not teach rinsing the liquid from the substrate after melting prior to drying.  However, Miya teaches a method of solidifying a liquid layer to remove contaminants from a patterned substrate [paragraphs 52-53 and 148-152] wherein following the solidification a melting step is performed following by a rinsing step in order to remove residual particles [paragraphs 176-180] and then drying [paragraph 182].  Removing residual particles will result in fewer defects down the line.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rinse step as taught by Miya following the melting step of Kamiya because Miya teaches it aids in removing residual particles from the surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759